Citation Nr: 1137565	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1987.  He also served on inactive duty from January 13, 1984, to January 24, 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for a back injury.

In September 2010, the Board granted service connection for a psychiatric disability and remanded the claim for service connection for a back disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 remand, the Board requested that an attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) be made and all outstanding service treatment records be obtained and associated with the claims file.  In February 2011, the NPRC verified the Veteran's active duty service from January 1984 to April 1987 as well as one period of inactive duty service from January 13, 1984, to January 24, 1984.  Service treatment records were obtained which demonstrate treatment for lower back pain beginning in March 1984.  

The Veteran received a VA examination in December 2010, prior to the receipt of these service treatment records.  The VA examiner concluded that the Veteran's current low back disability was more likely due to his "previous heavy duty profession, previous history of lower back injury, obesity, ...as well as part of generalized degeneration due to age."  The examiner also relied on the fact that the record did not document a low back injury or doctor's office visit during active duty service.  

As the newly acquired service treatment records demonstrate treatment for low back symptoms during service, the claim must be returned to the December 2010 VA examiner for an opinion in light of the new evidence.  

The Board notes that an August 1985 service treatment record indicated that the Veteran reported having intermittent low back pain over the past five years, since falling off of scaffolding.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. § 3.306 (2011).  The March 2003 report of examination for enlistment in the regular army shows no back disability, and he is presumed to have been in sound condition at service entrance.  38 C.F.R. § 1111 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the December 2010 VA examiner to determine whether the newly obtained evidence changes the opinion previously provided.  The examiner must review the claims folder and note such review in an examination report or addendum.  If the examiner determines that a new examination is warranted, such an examination must be scheduled.  

In light of the newly obtained evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current back disability clearly and unmistakably existed prior to service and if so, whether the disability clearly and unmistakably underwent no increase in underlying disability during service beyond natural progression.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the December 2010 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the needed opinions.  

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case which considers all evidence of record before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


